Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 4/7/2021 has been entered. Claims 1-4, 6-9 and 11-25 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 4/7/2021, with respect to claims 1-4 have been fully considered and are persuasive. The rejection of claims 1-4 has been withdrawn. 

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “use circular convolution for pulse shape filtering of a block of data symbols of a single carrier waveform to generate a block-wise single carrier (BWSC) symbol, using the circular convolution including filtering the block of data symbols with a pulse shape filter initialized to an initial state to generate a filtered block of data symbols”. The closest Moradi et al. U.S. Patent 10,652,072 B2 (previously cited), either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 13, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “add a periodic extension comprising a prefix periodic extension, a postfix periodic extension, or a combination thereof to the BWSC symbol to generate an extended BWSC symbol; filter the extended BWSC symbol to produce a filtered BWSC symbol; down-sample the filtered BWSC symbol to obtain a block of periodically extended symbols; and remove redundancies from the block of periodically extended symbols to obtain a block of data symbols”. The closest prior art of record, Moradi et al. U.S. Patent 10,652,072 B2 (previously cited), either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 18, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “filter the received BWSC symbol with a match filter initialized to an initial state to circularly convolve the BWSC symbol to generate a filtered BWSC symbol, the match filter matching a filter used by a far-end communication device to generate the received BWSC symbol”. The closest prior art of record, Moradi et al. U.S. Patent 10,652,072 B2 (previously cited), either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631